                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHARON FIELDS,

                            Plaintiff,

 v.                                                 Case No. 3:19-CV-941-NJR-RJD

 DOLLAR TREE STORES, INC.,

                            Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court sua sponte on the issue of federal subject matter

jurisdiction. See Jakupovic v. Curran, 850 F.3d 898, 902 (7th Cir. 2017); Foster v. Hill, 497 F.3d

695, 696-97 (7th Cir. 2007) (“It is the responsibility of a court to make an independent

evaluation of whether subject matter jurisdiction exists in every case.”).

       On August 28, 2019, Defendant Dollar Tree Stores, Inc., removed this case to

federal court based on the complete diversity of the parties (Doc. 1). See 28 U.S.C. § 1332.

Defendant alleges that, on information and belief, Plaintiff Sharon Fields is a citizen of

the State of Missouri (Id. at ¶ 5). It is well-settled in the Seventh Circuit, however, that

allegations of citizenship based on “information and belief” are insufficient to establish

diversity jurisdiction. Brickstructures, Inc. v. Coaster Dynamix, Inc., No. 16 CV 10969, 2017

WL 4310671, at *1 (N.D. Ill. Sept. 28, 2017) (citing America’s Best Inns, Inc. v. Best Inns of

Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992)).

       While the Court can look to other evidence in the record to see if the requirements


                                          Page 1 of 2
of diversity have been satisfied, see Med. Assurance Co., Inc. v. Hellman, 610 F.3d 371, 376

(7th Cir. 2010), the record here is insufficient. The complaint filed in state court alleges

only that Fields resides in Hannibal, Missouri (Doc. 1-1), and “residence and citizenship

are not synonyms.” Meyerson v. Harrah’s E. Chicago Casino, 299 F.3d 616, 617 (7th Cir.

2002). It is one’s citizenship that matters for purposes of diversity jurisdiction. Id. The

citizenship of a natural person for diversity purposes is determined by the person’s

domicile, see Pollution Control Indus. of Am., Inc. v. Van Gundy, 21 F.3d 152, 155 n. 4 (7th

Cir. 1994), which means the state where the person is physically present with an intent to

remain there indefinitely. See Perry v. Pogemiller, 16 F.3d 138, 140 (7th Cir. 1993); see also

Cassens v. Cassens, 430 F. Supp. 2d 830, 833 (S.D. Ill. 2006).

          Because neither the Notice of Removal nor the complaint filed in state court

properly states the citizenship of Plaintiff Sharon Fields, Defendant Dollar Tree Stores,

Inc., is ORDERED to file an Amended Notice of Removal no later than October 3, 2019.

The Amended Notice of Removal must clearly set forth the citizenship of Plaintiff Sharon

Fields.


          IT IS SO ORDERED.

          DATED: September 4, 2019


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 2 of 2
